Case 2:19-cv-00085-JMS-DLP Document 162 Filed 05/20/20 Page 1 of 1 PageID #: 3997




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  ROGER TODD,                                      )
                                                   )
                                Plaintiff,         )
                                                   )
                           v.                      )   No. 2:19-cv-00085-JMS-DLP
                                                   )
  OCWEN LOAN SERVICING, INC.,                      )
  DEUTSCHE BANK NATIONAL TRUST CO.,                )
                                                   )
                                Defendants.        )


                        AMENDED SCHEDULING ORDER
                         SETTLEMENT CONFERENCE
                   HON. DORIS L. PRYOR, MAGISTRATE JUDGE

         The Court, sua sponte, hereby CONVERTS the June 18, 2020 settlement

  conference from in person to telephonic; all other requirements of the Court’s order

  scheduling the settlement conference, Dkt. [110] remain in effect, and all persons

  required to appear by that order shall appear by telephone for the settlement

  conference via call-in information to be separately provided.

         SO ORDERED.


         Date: 5/20/2020




  Distribution:

  All ECF-registered counsel of record via email
